Citation Nr: 0029270	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  98-14 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependents' educational assistance 
benefits under Chapter 35, Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The record reflects that the appellant retired from active 
military service in July 1963 with more than 20 years of 
active duty.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO), and it was remanded in September 1999 
for additional development.  


FINDINGS OF FACT

1.  A copy of the veteran's death certificate shows that he 
died on August 15, 1997, at the age of 80, and that the 
immediate cause of death was an abdominal aortic aneurysm.  
Emphysema was listed on the death certificate as a 
significant condition that contributed to death but which did 
not result in the underlying cause of death.  

2.  The veteran was not service-connected for any disease or 
disability when he died.  

3.  There is no competent medical evidence showing that an 
abdominal aortic aneurysm or emphysema was present in service 
or for many years thereafter, nor is there is any competent 
medical evidence indicating that either the abdominal aortic 
aneurysm or emphysema was etiologically related to any 
inservice disease or injury.  

4.  The veteran was honorably discharged from active duty, he 
did not die in active service or as the result of a service-
connected disability, and he had not established entitlement 
to a permanent and total disability rating at the time of 
death.  

CONCLUSIONS OF LAW

1.  The veteran's death was not caused, or substantially or 
materially contributed to, by a disability incurred in or 
aggravated by military service, nor may his death be presumed 
to have been related to service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 1310, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.307, 3.309, 3.312, 3.3111 (2000).  

2.  The appellant's claim for dependents' educational 
assistance benefits under Chapter 35, Title 38, United States 
Code, lacks legal merit and entitlement under the law.  
38 U.S.C.A. §§ 3501, 5107 (West 1991); 38 C.F.R. § 3.807 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that while the underlying cause of the 
veteran's death was an abdominal aortic aneurysm, his 
emphysema, listed on the death certificate as a significant 
condition that contributed to death but not resulting in the 
underlying cause of death, was present in service, or, in the 
alternative, was caused by his exposure to radiation while a 
part of the occupation of Japan subsequent to the detonation 
of atomic bombs there in 1945.  She argues, therefore, that 
because the veteran's emphysema was related to his period of 
military service and played a part in causing his death, 
service connection is warranted for the cause of his death.  

I.  Cause of Death

A copy of the veteran's death certificate shows that he died 
in August 1997 at the age of 80, and that the immediate cause 
of death was an abdominal aortic aneurysm.  Emphysema was 
list on the death certificate as another significant 
condition that contributed to death but did not result in the 
underlying cause of death.  At the time of his death, the 
veteran was not service connected for any disease or 
disability.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, a causal connection must be 
shown .  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

If a veteran was exposed to radiation during active military, 
naval, or air service, the following diseases shall be 
service-connected even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307 are also 
satisfied: Leukemia (other than chronic lymphocytic leukemia), 
cancers of the thyroid, breast, pharynx, esophagus, stomach, 
small intestine, pancreas, bile ducts, gall bladder, salivary 
gland, and urinary tract ("urinary tract" means the kidneys, 
renal pelves, ureters, urinary bladder, and urethra), multiple 
myeloma, lymphomas (except Hodgkin's disease), and primary 
liver cancer (except if cirrhosis or hepatitis B is 
indicated).  38 C.F.R. § 3.309(d)(2).  

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in § 3.309 will be any evidence 
of a nature usually accepted as competent to indicate the time 
of existence or inception of disease, and medical judgment 
will be exercised in making determinations relative to the 
effect of intercurrent injury or disease.  The expression 
"affirmative evidence to the contrary" will not be taken to 
require a conclusive showing, but such showing as would, in 
sound medical reasoning and in the consideration of all 
evidence of record, support a conclusion that the disease was 
not incurred in service.  38 C.F.R. § 3.307(d).  

The term radiation-exposed veteran means either a veteran who 
while serving on active duty, or an individual who while a 
member of a reserve component of the Armed Forces during a 
period of active duty for training or inactive duty training, 
participated in a radiation-risk activity.  38 C.F.R. 
§ 3.309(d)(3)(i).  The term radiation-risk activity includes 
the following: onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima or Nagasaki, Japan, by United States forces during 
the period beginning on August 6, 1945, and ending on July 1, 
1946; and internment as a prisoner of war in Japan (or service 
on active duty in Japan immediately following such internment) 
during World War II which resulted in an opportunity for 
exposure to ionizing radiation comparable to that of the 
United States occupation forces in Hiroshima or Nagasaki, 
Japan, during the period beginning on August 6, 1945, and 
ending on July 1, 1946.  38 C.F.R. § 3.309(d)(3)(ii).  

For purposes of 38 C.F.R. § 3.311(b), a "radiogenic disease" 
means a disease that may be induced by ionizing radiation and 
shall include the following: all forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia, cancers of the 
thyroid, breast, lung, bone, liver, skin, esophagus, stomach, 
colon, pancreas, kidney, urinary bladder, salivary gland, and 
ovaries, multiple myeloma, posterior subcapsular cataracts, 
non-malignant thyroid nodular disease, parathyroid adenoma, 
and tumors of the brain and central nervous system.  38 C.F.R. 
§ 3.311(b)(2)(i).  Furthermore, VA has determined that 
polycythemia vera is not a "radiogenic disease" and has been 
specifically excluded from the aforementioned list.  38 C.F.R. 
§ 3.311(b)(3).  

The diseases listed at 38 C.F.R. § 3.311(b)(2) shall have 
become manifest 5 years or more after exposure, except that 
bone cancer must become manifest within 30 years after 
exposure, leukemia may become manifest at any time after 
exposure, and posterior subcapsular cataracts must become 
manifest 6 months or more after exposure.  38 C.F.R. 
§ 3.311(b)(5).  

When it is determined that: (1) a veteran was exposed to 
ionizing radiation as a result of participation in the 
atmospheric testing of nuclear weapons, the occupation of 
Hiroshima or Nagasaki, Japan, from September 1945 until July 
1946, or other activities as claimed, and (2) the veteran 
subsequently developed a radiogenic disease, and (3) such 
disease first became manifest within the period specified in 
38 C.F.R. § 3.311(b)(5), then the claim will be referred to 
the Under Secretary for Benefits for further consideration.  
If any of the foregoing three requirements has not been met, 
it shall not be determined that a disease has resulted from 
exposure to ionizing radiation under such circumstances.  
38 C.F.R. § 3.311(b)(1).  

If a radiation claim is based on a disease other than one of 
those listed in 38 C.F.R. § 3.311(b), VA shall nevertheless 
consider the claim under the foregoing provisions provided 
that the claimant has cited or submitted competent scientific 
or medical evidence that the claimed condition is a 
radiogenic disease.  38 C.F.R. § 3.311(b)(4); See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

There are three ways in which a claimant may establish 
service connection for a disability that is claimed to be 
secondary to radiation exposure in service.  See Hardin v. 
West, 11 Vet. App. 74 (1998).  The first is through the 
presumptive provisions of 38 C.F.R. § 3.309(d).  This 
regulation does not require a dose estimate.  It requires 
only that a veteran be a radiation-exposed veteran, that he 
develop one of the listed conditions at any time post-
exposure, and that the rebuttable presumption provisions of 
38 C.F.R. § 3.307 be satisfied.  Under this regulation, 
sufficient evidence must be presented of both the listed 
disease and the requisite participation in a radiation-risk 
activity.  38 C.F.R. § 3.309.  As neither an abdominal aortic 
aneurysm nor emphysema is one of the listed conditions under 
38 C.F.R. § 3.309(d)(2), and the evidence does not show the 
veteran participated in a radiation-risk activity or that he 
was in Japan between September 1945 and July 1946, the Board 
may not presume that either his abdominal aortic aneurysm or 
emphysema was attributable to radiation exposure under 
38 C.F.R. § 3.309.  

The second way in which service connection for a radiogenic 
disease may be established is under the provisions of 38 
C.F.R. § 3.311.  This regulation does require a dose 
estimate, but it also provides that presence at a site will 
be presumed for participants claiming participation in 
atmospheric weapons tests.  The list of diseases considered 
radiogenic under this regulation includes diseases that are 
not listed under 38 C.F.R. § 3.309(d).  The veteran's service 
personnel records show that he was not in Japan until 1950, 
and the list of radiogenic diseases under 38 C.F.R. 
§ 3.311(b)(2) & (3) does not include an abdominal aortic 
aneurysm or emphysema.  The Board also notes that while an 
abdominal aortic aneurysm and emphysema are not listed as 
radiogenic diseases under 38 C.F.R. § 3.311, the appellant, 
who was informed of the right to do so by a September 1999 VA 
letter, has not cited or submitted any competent scientific 
or medical evidence showing that either condition is a 
radiogenic disease so as to permit consideration under 
38 C.F.R. § 3.311(b)(4).  Hence, the Board finds that the 
provisions of 38 C.F.R. § 3.311 have not been met.  

The third way in which service connection for radiogenic 
disease may be established is through showing direct service 
connection.  The United States Court of Appeals for the 
Federal Circuit has determined that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee.  

Review of the claims file does not show that an abdominal 
aortic aneurysm or a pulmonary disorder was present in 
service.  Nor is either of those conditions shown to have 
been present until the time of the veteran's death in 1997.  
There is no competent medical evidence of record that links 
the veteran's abdominal aortic aneurysm to his military 
service.  Although the appellant claims that findings in the 
veteran's service medical records of acute respiratory 
disease, acute pharyngitis, and acute tonsillitis 
demonstrated early manifestations of his emphysema, none of 
those conditions is a pulmonary disorder.  The Board notes 
that there is no competent medical evidence of record that 
links the veteran's emphysema to the inservice respiratory 
findings.  

Although the appellant has presented statements regarding her 
claim that the respiratory conditions in service were related 
to the emphysema shown at the time of the veteran's death, 
the record does not show that she is a medical professional, 
with the training and expertise to provide clinical findings 
regarding any etiological relationship of the veteran's 
emphysema to service.  Consequently, her lay statements, 
while credible with regard to her subjective complaints and 
history, are not competent evidence for the purpose of 
showing that emphysema was present in service.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  

II.  Entitlement to Dependents' Educational Assistance 
Benefits

For the purposes of Dependents' Educational Assistance under 
Chapter 35 of Title 38 of the United States Code, the child, 
spouse or surviving spouse of a veteran or serviceperson will 
have basic eligibility (1) if the veteran was discharged from 
service under conditions other than dishonorable, or died in 
service, and either has a permanent and total service-
connected disability; or had a permanent and total service-
connected disability at the date of death; or (2) if the 
veteran died as a result of a service-connected disability.  
The service-connected disability or death must have been the 
result of active military, naval, or air service on or after 
April 21, 1898.  38 C.F.R. § 3.807; See also 38 U.S.C.A. 
§ 3501.  

Where the law and not the evidence is dispositive, a claim 
should be denied, or the appeal to the Board terminated, 
because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Cf. FED R. CIV. P. 12(b)(6) (failure to 
state a claim upon which relief can be granted).

The Board finds that the law and not the evidence is 
dispositive as to the appellant's claim for entitlement to 
dependents' educational assistance benefits.  The veteran was 
honorably discharged in July 1963 after more than 20 years of 
active military service.  At the time of death, he was not 
service-connected for any disease or disability, and had not 
established a permanent and total disability rating.  Section 
I of this decision found that service connection was not 
warranted for the cause of the veteran's death.  The veteran 
did not die in service, nor did he die as the result of a 
service-connected disability.  Because the criteria of 
38 C.F.R. § 3.807 are not met with regard to establishing the 
appellant's entitlement to basic eligibility for dependents' 
educational assistance benefits under Chapter 35, Title 38, 
United States Code, her claim lacks legal merit and 
entitlement under the law.  Consequently, it must be 
terminated.  


ORDER

Service connection is denied for the cause of the veteran's 
death.  

The claim of entitlement to dependents' educational 
assistance benefits, under Chapter 35, Title 38, United 
States Code is denied.  



		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals

 

